Citation Nr: 0635580	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which denied a compensable rating for the veteran's service-
connected bilateral hearing loss.  In June 2005, the veteran 
testified at a Travel Board hearing at the RO.  

An August 2006 RO decision increased the rating for the 
veteran's service-connected bilateral hearing loss to 10 
percent, effective June 22, 2006.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  For the period prior to June 22, 2006, the veteran's 
service-connected bilateral hearing loss was manifested by no 
more than auditory acuity level III in the right ear and 
auditory acuity level III in the left ear.  

3.  For the period since June 22, 2006, the veteran's 
service-connected bilateral hearing loss is manifested by 
auditory acuity level V in the right ear and auditory acuity 
level V in the left ear.  






CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss for the period prior to June 22, 2006, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2006).  

2.  The criteria for a 20 percent rating for bilateral 
hearing loss for the period since June 22, 2006, have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in January 2003, May 2004, October 2005, and 
May 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The May 
2006 letter advised the veteran of the evidence needed to 
establish a disability rating and effective date for the 
claim on appeal.  The claim was last readjudicated in August 
2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, hearing testimony, and 
post service medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at the June 2005 hearing; service 
medical records; VA medical records; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.  

Additionally, 38 C.F.R. § 4.86 also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

In September 1997, the RO granted service connection and a 
noncompensable (0 percent) rating for bilateral hearing loss.  
In August 2001, the veteran filed his current claim for a 
compensable rating for bilateral hearing loss.  

An August 2006 RO decision increased the rating for the 
veteran's service-connected bilateral hearing loss to 10 
percent, effective June 22, 2006, (the date of a VA 
examination).  Thus, the Board must consider whether the 
veteran is entitled to a compensable rating prior to June 22, 
2006, and a rating in excess of 10 percent since June 22, 
2006.  


I.  Prior to June 22, 2006

An October 2001 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 40, 60, 
60, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 58 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 92 percent.  Pure tone thresholds in 
the veteran's left ear were 45, 55, 70, and 80 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 62 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 92 percent.  The 
diagnoses were mild to severe sensorineural hearing loss from 
250 to 8000 Hertz in the right ear and mild to severe 
sensorineural hearing loss from 250 to 4000 Hertz, and 
returning to moderately severe by 8000 Hertz, in the left 
ear.  

VA treatment records dated from May 2001 to November 2002 
show treatment for complaints of bilateral hearing loss on 
several occasions.  

A private November 2002 audiological evaluation report from 
East Alabama Ear, Nose, and Throat, PC, noted that the 
veteran had worn bilateral hearing aids for two years and 
that he had tinnitus for forty-five years.  The report of the 
November 2002 audiological evaluation from that facility 
provided some relevant data required by the VA, but the 
results were incomplete for VA purposes.  Specifically, there 
was no indication that the Maryland CNC Test was used as 
required by 38 C.F.R. § 4.85(a).  Moreover, the pure tone 
threshold at 1000 Hertz appears to be 35 in both ears, 
therefore the criteria of 38 C.F.R. § 4.86 would not apply.

A February 2003 VA audiological examination report indicated 
pure tone thresholds in the veteran's right ear of 45, 65, 
70, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 63 
decibels, and the speech recognition ability, using the 
Maryland CNC Test, was 96 percent.  Pure tone thresholds in 
the veteran's left ear were 45, 60, 70, and 80 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 64 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 96 percent.  The 
diagnoses were moderate to severe sensorineural hearing loss 
in the right ear and moderate to severe (noise notch noted at 
4000 Hertz) sensorineural hearing loss in the left ear.  

VA treatment records dated from June 2003 to October 2005 
show treatment for disorders including bilateral hearing 
loss.  A February 2005 VA treatment report noted pure tone 
thresholds in the veteran's right ear of 45, 70, 75, and 75 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the veteran's right ear was 66 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 88 percent.  Pure tone thresholds in 
the veteran's left ear were 40, 65, 75, and 70 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 63 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 84 percent.  The 
diagnoses included sensorineural hearing loss, combined 
types.  

The October 2001 VA audiological examination report rendered 
decibel averages and speech discrimination scores that 
correlate to auditory acuity level II in the right ear and 
auditory acuity level II in the left ear under Table VI of 38 
C.F.R. § 4.85.  The findings do not quality for consideration 
under Table VIa of 38 C.F.R. § 4.86.  Using Table VII of 38 
C.F.R. § 4.85, the results warrant a noncompensable (0 
percent) rating under Diagnostic Code 6100.  The November 
2002 private audiological report did not provide sufficient 
detail for rating purposes in accordance with the criteria of 
38 C.F.R. § 4.85.  

The February 2003 VA audiological examination report rendered 
decibel averages and speech discrimination scores that 
correlate to auditory acuity level II in the right ear and 
auditory acuity level II in the left ear under Table VI of 38 
C.F.R. § 4.85.  The findings do not quality for consideration 
under Table VIa of 38 C.F.R. § 4.86.  Using Table VII of 38 
C.F.R. § 4.85, the results warrant a noncompensable (0 
percent) rating under Diagnostic Code 6100.  

The February 2005 VA treatment report rendered decibel 
averages and speech discrimination scores which correlate to 
auditory acuity level III in the right ear and auditory 
acuity level III in the left ear under Table VI of 38 C.F.R. 
§ 4.85.  The findings do not quality for consideration under 
Table VIa of 38 C.F.R. § 4.86.  Using Table VII of 38 C.F.R. 
§ 4.85, the results warrant a noncompensable (0 percent) 
rating under Diagnostic Code 6100.  

Based on the reports of record during the period prior to 
June 22, 2006, none of the veteran's hearing tests support 
findings that would warrant more than the assigned 
noncompensable (0 percent) rating for that period.  The use 
of hearing aids does not affect the veteran's rating, as 
hearing tests are conducted without hearing aids.  38 C.F.R. 
§ 4.85(a).  

The preponderance of the evidence is against a rating higher 
than 0 percent for the period prior to June 22, 2006, and 
thus, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and this part of the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Since June 22, 2006

The most recent June 22, 2006 VA audiological examination 
report noted that pure tone thresholds in the veteran's right 
ear were 55, 70, 70, and 75 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 68 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 84 percent.  Pure tone 
thresholds in the veteran's left ear were 55, 65, 65, and 75 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 65 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
80 percent.  As to diagnoses, the examiner indicated that 
pure tone thresholds for test frequencies of 500 to 4000 
Hertz revealed a moderately severe to severe sensorineural 
hearing loss, bilaterally.  

The Board notes that the June 22, 2006 audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity level 
III in the right ear and auditory acuity level IV in the left 
ear under Table VI of 38 C.F.R. § 4.85, which correlates to a 
10 percent evaluation.  The Board notes, however, that the 
right ear and left ear findings do qualify for consideration 
under Table VIa of 38 C.F.R. § 4.86.  Using this section, the 
veteran's hearing level in the right ear translates to 
auditory acuity level V and his hearing level in his left ear 
translates to auditory acuity level V.  As the results under 
Table VIA are higher, those auditory acuity levels will be 
used.  Using Table VII of the rating schedule provisions on 
hearing loss, and entering level V for the right ear and 
level V for the left ear, results in a 20 percent rating for 
bilateral hearing loss under Diagnostic Code 6100.  

Based on the June 22, 2006 VA audiological examination 
report, the Board finds that the veteran's most recent 
hearing test supports a 20 percent rating for the period 
since June 22, 2006.  The Board is sympathetic to the 
veteran's contentions regarding the severity of his service-
connected bilateral hearing loss.  However, according to the 
audiological test results, compared to the rating criteria, a 
disability rating higher than 20 percent may not be granted 
for the period since June 22, 2006.  

Accordingly, a 20 percent rating, and no higher, is granted 
for bilateral hearing loss for the period since June 22, 
2006.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected hearing loss, in and of itself, interferes markedly 
with employment (i.e., beyond that contemplated in the 
assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are
not met.  


ORDER

A compensable rating for bilateral hearing loss for the 
period prior to June 22, 2006, is denied.  

An increased rating of 20 percent for the period since June 
22, 2006, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


